DETAILED ACTION
Status of Claims
	Claims 1-11 and 13-20 are pending.
	Claim 12 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection stand.  
New grounds of rejection are necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-9, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 7,449,099) in view of Morrissey et al. (US 2002/0000382). 
Pokhrel et al. (US 2017/0370014) is herein cited as evidence. 
Regarding claim 1, Mayer discloses plating copper features on a workpiece (202) (title, Col. 10 lines 54-55) (= a method of electroplating copper onto a surface of a wafer), the method comprising:
Receiving a wafer (202) having a plurality of recessed regions (230) and an accelerator film portion (246) (= non-copper liner layer) (Figure 9, step 160) (= receiving a wafer having a plurality of features and a non-copper liner layer at the surface of the wafer); and 
Contacting the surface of the wafer with the copper deposition solution (step 180), the solution comprising (= contacting the surface of the wafer with the electroplating solution, wherein the electroplating solution comprises):
	Copper sulfate typically in an amount of about 20 g/L (Col. 11 lines 4-5) (= copper ions);
	An accelerator (Col. 3 lines 10-14) (= an accelerator additive);
	A suppressor (Col. 11 lines 7-8) (= a suppressor additive);
	A small concentration of halide ions including chloride and bromide (Col. 19 lines 3-15) (= a first non-organic complexing agent comprising bromide ions; and = a second non-organic complexing agent comprising chloride ions; Pokhrel is herein cited for disclosing that halide ions included in a copper electroplating solution are known to be non-organic [0033]); and 
	Electroplating copper (260) onto the non-copper liner layer to fill the plurality of features with copper (Figure 10). 
Mayer is silent in regards to the pH of the electroplating solution therefore in order to practice the invention of Mayer, one of ordinary skill in the art would necessarily look to the art for workable pH values for a copper electroplating solution and arrive at a reference such as Morrissey.  Morrissey discloses an electroplating method comprising a metal seed layer (e.g. cobalt) [0023], a copper acidic electrolyte comprising 5 to 75 grams per liter of copper [0034], and a pH of the electrolyte including 6.5 to 13 [0012] and subjecting the electrolyte to an electroplating voltage. The pH of Morrissey falls within the claimed range.  It is noted that although the electroplating of Morrissey is taught as a repair layer, the method of Morrissey is directed towards an electrolytic copper electroplating method and therefore overlaps in the same field of endeavor of Mayer. Regarding the claimed copper ions at a concentration between 0.2 and 5 g/L, Mayer discloses the copper ions including in about 20 g/L (Col. 11 lines 4-5) which is outside the claimed range.  Morrissey discloses the use of a 5-75 g/L copper ion electroplating solution [0034].  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding claim 2, Morrissey discloses the inclusion of a leveler in the electrolyte [0041]. 
Regarding claim 3, Mayer discloses halide ions such as chloride in an amount of 10-1000ppm (Col. 11 lines 12-15).  Mayer does not explicitly disclose the concentration of bromide ions, however, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  With the selection of both chloride and bromide ions to be used within an electrolyte one of ordinary skill would expect the combined bromide and chloride concentration range to fall within the range of Mayer which overlaps that claimed range.  
Regarding claim 4, in the instant claim the Co or Ru seed layer (206) of Mayer reads on the claimed non-copper liner layer.  The electroplating copper onto the non-copper liner layer does not require directly on.  The seed layer of Mayer is at the surface of the wafer (Figure 9).  Morrissey discloses a non-copper liner layer including cobalt [0023]. 
Regarding claim 6, Mayer discloses halide ions such as chloride in an amount of 10-1000ppm (Col. 11 lines 12-15) which overlaps the claimed range therefore a prima facie case of obviousness exists.  
 	Regarding claim 8, Mayer and Morrissey disclose the claimed invention as applied above.  Mayer discloses halide ions such as chloride in an amount of 10-1000ppm (Col. 11 lines 12-15).  Mayer does not explicitly disclose the concentration of bromide ions, however, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  With the selection of both chloride and bromide ions to be used within an electrolyte one of ordinary skill would expect the bromide concentration range to fall within the range of Mayer which overlaps that claimed range.  
Regarding claim 9, Mayer discloses about 0.6 volume percent of a high molecular weight suppressor (Col. 11 lines 6-8). Morrissey discloses a suppressor present in the amount of 0.001 to 10 g/L [0040].  
Regarding claim 13, while Mayer does not specifically address the claim limitation “free of voids or substantially free of voids”, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  Morrissey discloses a method comprising the formation of no voids [0019].  
Regarding claim 14, Morrissey discloses a copper acidic electrolyte comprising 5 to 75 grams per liter of copper [0034], which is close enough to the claimed range that one of ordinary skill in the art would expect the same or similar predictable result.   
Regarding claim 19, Mayer does not disclose a copper seed layer when using a Co or Ru seed layer. Morrissey discloses an electroplating method comprising a metal seed layer (e.g. cobalt) [0023].
Claims 5, 10-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 7,449,099), in view of Morrissey et al. (US 2002/0000382) and in further view of Willey (US 2011/0284386).
Regarding claims 5 and 10-11, Mayer discloses halide ions such as chloride in an amount of 10-1000ppm (Col. 11 lines 12-15) as applied to claim 11.  Mayer discloses the plating solution comprising an accelerator species (Col. 3 lines 10-15) as applied to claim 10.  Mayer discloses a sulfuric acid concentration of 30 g/L for example in reference to claims 5 and 11. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  However, to further teach the concept of the use of a sulfuric acid and a workable concentration of accelerator, Willey is herein cited for disclosing workable sulfuric acid and accelerator concentrations.  
In the same or similar field of endeavor, Willey discloses a method of through silicon via filling using a copper electrolyte (title = a method of electroplating copper onto a surface of a wafer) comprising receiving a wafer [0015] having a plurality of recessed features (abstract) and a cobalt or ruthenium seed layer [0066] and contacting the wafer with an electroplating solution (abstract, [0010]), wherein the electroplating solution comprises copper ions, an accelerator additive (in an amount of 1-200 ppm, [0095] as applied to claim 10) [0024], [0045], a suppressor additive [0024], [0096], bromide ions [0024], [0103], [0127] and chloride ions [0024], [0127] and sulfuric acid in an amount of at least 1 g/L [0023] as applied to claims 5 and 11 and electroplating copper (111) onto the cobalt or ruthenium seed layer (107) to fill the plurality of features with copper (Figure 1B).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising the claimed concentration of sulfuric acid and accelerator because Willey discloses workable concentrations of sulfuric acid and accelerator for performing the same or similar copper electroplating method.  
Regarding claims 15-18, Mayer and Morrisey disclose the claimed invention as applied above. The combination fails to disclose applying, before or upon contacting the surface of the wafer with the electroplating solution, a constant potential as claimed. 
Willey discloses the use of a Hg/HgSO4 electrode and wherein a constant potential is applied [0017], [0126].  Willey discloses potentials such as -200 mV (Table 2) and -325 mV [0162] as applied to claim 15.  The potential values of Willey are close enough to the claimed range that one of ordinary skill in the art would expect the same or similar predictable result.   The claimed ‘upon contacting’ does not require a specified time.  Willey discloses wherein the substrate is biased within 1 second of contact [0019], [0106] with an open circuit potential (Tables 2-3), [0052] as applied to claim 16. Willey discloses pulsing the potential upon contact with potential control (= potentiodynamically) being increased continuously, step-function or pulsed [0017], [0108] as applied to claim 17. Willey discloses an initial control of potential and then a subsequent sequence.  Willey discloses ramping the potential [0017], [0108] (Tables 2-3) as applied to claim 18. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising the above claimed features because Willey is directed towards the same or similar process of filling features with copper electroplating while utilizing a cobalt or ruthenium seed layer and similar copper electroplating solution.  Adjusting the electrical parameters (e.g. open circuit potential, ramping, etc.) is an obvious engineering design choice. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 7,449,099), in view of Morrissey et al. (US 2002/0000382) and in further view of Zhou et al. (US 2016/0102416).
Regarding claim 7, Mayer does not disclose the dissolution of the seed layer.  Mayer and Morrissey do not disclose wherein the electroplating solution is configured to induce a cathodic overpotential. 
In the same or similar field of endeavor, Zhou discloses using a low copper electrolyte to produce a relatively high overpotential on a plating substrate to thereby produce a deposit with few fill defects (abstract) and protect the seed layer from dissolution by acid in the electrolyte during immersion [0010].  Zhou teaches that the increased overpotential provides various advantages such as allowing plating to occur at a slower rate, thereby making the deposition easier to control and resulting in a more uniform, more easily reproducible fill [0039].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising an electroplating solution configured to induce a cathodic overpotential because Zhou teaches that the increased overpotential provides various advantages such as allowing plating to occur at a slower rate, thereby making the deposition easier to control and resulting in a more uniform, more easily reproducible fill [0039].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 7,449,099) in view of Morrissey et al. (US 2002/0000382) and in further view of Wijekoon et al. (US 2007/0099422).
Regarding claim 20, Mayer and Morrissey disclose the claimed invention as applied above.  The combination does not disclose prior to contacting the surface, treating the wafer with a forming gas anneal or plasma. 
In the same or similar field of filling copper, Wijekoon discloses annealing a ruthenium seed layer through an annealing and/or plasma process to reduce or remove oxides and contaminants from a surface of the ruthenium [0010], [0029].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a forming gas anneal or plasma treatment because Wijekoon discloses that an annealing or plasma treatment can remove impurities from a ruthenium seed layer prior to copper deposition. 
Claims 1-11, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 7,449,099) in view of Zhou et al. (US 2016/0102416).
Pokhrel et al. (US 2017/0370014) is herein cited as evidence. 
Regarding claim 1, Mayer discloses plating copper features on a workpiece (202) (title, Col. 10 lines 54-55) (= a method of electroplating copper onto a surface of a wafer), the method comprising:
Receiving a wafer (202) having a plurality of recessed regions (230) and an accelerator film portion (246) (= non-copper liner layer) (Figure 9, step 160) (= receiving a wafer having a plurality of features and a non-copper liner layer at the surface of the wafer); and 
Contacting the surface of the wafer with the copper deposition solution (step 180), the solution comprising (= contacting the surface of the wafer with the electroplating solution, wherein the electroplating solution comprises):
	Copper sulfate typically in an amount of about 20 g/L (Col. 11 lines 4-5) (= copper ions);
	An accelerator (Col. 3 lines 10-14) (= an accelerator additive);
	A suppressor (Col. 11 lines 7-8) (= a suppressor additive);
	A small concentration of halide ions including chloride and bromide (Col. 19 lines 3-15) (= a first non-organic complexing agent comprising bromide ions; and = a second non-organic complexing agent comprising chloride ions; Pokhrel is herein cited for disclosing that halide ions included in a copper electroplating solution are known to be non-organic [0033]); and 
	Electroplating copper (260) onto the non-copper liner layer to fill the plurality of features with copper (Figure 10). 
Mayer is silent in regards to the pH of the electroplating solution therefore in order to practice the invention of Mayer, one of ordinary skill in the art would necessarily look to the art for workable pH values for a copper electroplating solution and arrive at a reference such as Zhou. Zhou discloses a workable pH range of 0.2 to 2 [0011] which is close enough to the claimed range that one of ordinary skill in the art would expect the same or similar result. Regarding the claimed copper ions at a concentration between about 0.2 and 5 g/L, Mayer discloses the copper ions including in about 20 g/L (Col. 11 lines 4-5) which is outside the claimed range.  Zhou discloses the use of a 4-10 g/L copper ion electroplating solution (abstract) which overlaps the claimed range therefore a prima facie case of obviousness exists.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 2, Zhou discloses electrolytes comprising levelers typically found in electroplating copper [0003].
Regarding claim 3, Mayer discloses halide ions such as chloride in an amount of 10-1000ppm (Col. 11 lines 12-15).  Mayer does not explicitly disclose the concentration of bromide ions, however, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  With the selection of both chloride and bromide ions to be used within an electrolyte one of ordinary skill would expect the combined bromide and chloride concentration range to fall within the range of Mayer which overlaps that claimed range.  Further, Zhou discloses an electrolyte comprising 10-100 mg/L chloride ions and 0.5 to 25 mg/L bromide ions (Table 2). 
Regarding claim 4, in the instant claim the Co or Ru seed layer (206) of Mayer reads on the claimed non-copper liner layer.  The electroplating copper onto the non-copper liner layer does not require directly on.  The seed layer of Mayer is at the surface of the wafer (Figure 9).   
Regarding claim 5, Mayer discloses a sulfuric acid concentration of 30 g/L for example. Zhou discloses a sulfuric acid concentration of 5-10 g/L (Table 2).  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding claim 6, Mayer discloses halide ions such as chloride in an amount of 10-1000ppm (Col. 11 lines 12-15).  
 	Regarding claim 7, Zhou discloses the method comprising inducing a cathodic overpotential [0010].  Neither Mayer nor Zhou indicate dissolution of the seed layer.  The claimed “sufficient to prevent dissolution of the non-copper liner layer” would necessarily occur by the induction of cathodic overpotential.  
Regarding claim 8, Mayer and Zhou disclose the claimed invention as applied above.  Mayer discloses halide ions such as chloride in an amount of 10-1000ppm (Col. 11 lines 12-15).  Mayer does not explicitly disclose the concentration of bromide ions, however, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  With the selection of both chloride and bromide ions to be used within an electrolyte one of ordinary skill would expect the bromide concentration range to fall within the range of Mayer which overlaps that claimed range.  Further, Zhou discloses an electrolyte comprising 10-100 mg/L chloride ions and 0.5 to 25 mg/L bromide ions (Table 2). Zhou discloses a workable pH range of about 0.2 to 2 [0011] as described above.   
Regarding claim 9, Mayer discloses about 0.6 volume percent of a high molecular weight suppressor (Col. 11 lines 6-8). Zhou discloses the use of a 200 ppm suppressor [0062]. 
Regarding claim 10, Zhou discloses the use of 100 ppm or less accelerator [0011]. 
Regarding claim 11, Mayer and Zhou disclose the claimed invention as applied above.  Zhou discloses a sulfuric acid concentration of 5-10g/L (Table 2).  Mayer discloses halide ions such as chloride in an amount of 10-1000ppm (Col. 11 lines 12-15).  
Regarding claim 13, Mayer and Zhou disclose the claimed invention as applied above. Regarding the claimed free of voids or substantially free of voids, while Mayer does not specifically address the claim limitation “free of voids or substantially free of voids”, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  Further, Zhou discloses copper electroplating with fewer and less significantly voids within features (abstract).  
Regarding claim 14, Zhou discloses a copper concentration of 4-10 g/L (abstract) which is close enough to the claimed range that one of ordinary skill in the art would expect the same or similar predictable result.   
Regarding claim 19, Mayer does not disclose a copper seed layer when using a Co or Ru seed layer. 
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 7,449,099), in view of Zhou et al. (US 2016/0102416) and in further view of Willey (US 2011/0284386).
Regarding claims 15-18, Mayer and Zhou disclose the claimed invention as applied above. The combination fails to disclose applying, before or upon contacting the surface of the wafer with the electroplating solution, a constant potential as claimed. 
In the same or similar field of endeavor, Willey discloses a method of through silicon via filling using a copper electrolyte (title = a method of electroplating copper onto a surface of a wafer) comprising receiving a wafer [0015] having a plurality of recessed features (abstract) and a cobalt or ruthenium seed layer [0066] and contacting the wafer with an electroplating solution (abstract, [0010]), wherein the electroplating solution comprises copper ions, an accelerator additive [0024], [0045], a suppressor additive [0024], [0096], bromide ions [0024], [0103], [0127] and chloride ions [0024], [0127] and electroplating copper (111) onto the cobalt or ruthenium seed layer (107) to fill the plurality of features with copper (Figure 1B). Willey discloses the use of a Hg/HgSO4 electrode and wherein a constant potential is applied [0017], [0126].  Willey discloses potentials such as -200 mV (Table 2) and -325 mV [0162] as applied to claim 15. The claimed ‘upon contacting’ does not require a specified time.  Willey discloses wherein the substrate is biased within 1 second of contact [0019], [0106] with an open circuit potential (Tables 2-3), [0052] as applied to claim 16. Willey discloses pulsing the potential upon contact with potential control (= potentiodynamically) being increased continuously, step-function or pulsed [0017], [0108] as applied to claim 17. Willey discloses an initial control of potential and then a subsequent sequence.  Willey discloses ramping the potential [0017], [0108] (Tables 2-3) as applied to claim 18. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising the above claimed features because Willey is directed towards the same or similar process of filling features with copper electroplating while utilizing a cobalt or ruthenium seed layer and similar copper electroplating solution.  Adjusting the electrical parameters (e.g. open circuit potential, ramping, etc.) is an obvious engineering design choice. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 7,449,099), in view of Zhou et al. (US 2016/0102416) and in further view of Wijekoon et al. (US 2007/0099422).
Regarding claim 20, Mayer and Zhou disclose the claimed invention as applied above.  The combination does not disclose prior to contacting the surface, treating the wafer with a forming gas anneal or plasma. 
In the same or similar field of filling copper, Wijekoon discloses annealing a ruthenium seed layer through an annealing and/or plasma process to reduce or remove oxides and contaminants from a surface of the ruthenium [0010], [0029].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a forming gas anneal or plasma treatment because Wijekoon discloses that an annealing or plasma treatment can remove impurities from a ruthenium seed layer prior to copper deposition.

Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered.  The remarks on pages 5-7 are not found persuasive. The remarks state that Zhou’s pH range is outside the claimed range.  This difference is acknowledged, however, the ranges are close enough that one of ordinary skill in the art would expect the same or similar predictable result.  There is no evidence and/or argument indicating the criticality of the claimed range.  The remarks on page 6 state that a pH higher than 2 surprisingly resulted in the promotion of bottom-up filling, however, the record does not indicate such surprising or critical result.   The specification indicates that the present disclosure may have a relatively high pH value such as pH values equal to or greater than about 1.0 [0064].  
The argument further states that the rejection provides no motivation to combine Mayer and Zhou.  The Examiner respectfully disagrees.  Both Mayer and Zhou are directed towards copper electroplating for filling features.  The metal seed layer of Mayer is not limiting and includes any of copper, ruthenium, cobalt, etc. (Col. 8 lines 48-50).  Similarly, Zhou is also inclusive of a copper seed layer [0053].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795